DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of Claim 1 in which “wherein when the second link is in an upright state, the first shaft member and the second shaft member are disposed so that an angle form by axial centers thereof becomes a right angle” must be shown or the feature(s) canceled from the claim(s).  The Office notes that axial centers of the “first shaft member 51” and the “second shaft member 52C” do not form a right angle because the shaft members are provided in different horizontal planes such that the axial centers do not intersect (see, e.g., FIG. 5).  Because the axial centers of the first and second shaft members do not intersect, a right angle cannot be formed between them.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,740,699 to Ballantyne et al., which discloses:
Claim 1: A joint structure (FIG. 1) for a robot, comprising:
a first link 12 and a second link 14, rotatably coupled to each other through a joint part 42; and
a first linear-motion actuator 16a, 24 and a second linear-motion actuator 16b, 24, each having a main body 16 and a shaft member 24 configured to linearly move in an axial center direction relatively to the main body 16, the linear-motion actuators coupling the first link 12 to part (socket within end plate 14; see Col. 2, Lines 35-36) separated from the joint part 42,
wherein the first linear-motion actuator and the second linear-motion actuator are each connected with the first link 12 and the second link 14 so as to be rotatable about two axes P, R perpendicular to each other,
wherein the joint part 42 couples the second link to the first link so as to be rotatable about one of a first shaft member and a second shaft member (the first/second shaft members are part of the U-joint 42), and
wherein when the second link 14 is in an upright state, the first shaft member and the second shaft member are disposed so that an angle formed by axial centers thereof becomes a right angle and the axial centers are oriented in a horizontal direction.
Claim 2: The joint structure of claim 1, wherein the first linear-motion actuator and the second linear-motion actuator are disposed so that directions of the axial centers of the shaft members are oriented in a vertical direction when the linear-motion actuators carry out a deploy and retract operation (see FIG. 1).
Claim 4: A joint structure for a robot, comprising:
a first link 12,
a second link 14,
a joint part 42, wherein the first link 12 and the second link 14 are rotatably coupled to each other through the joint part 42; and
a first linear-motion actuator 16a, 24 that includes a first main body 16a and a first shaft member 24 configured to linearly move in an axial direction of the first main body 16a and relatively to the first main body 16a,
second linear-motion actuator 16b, 24 that includes a second main body 16b and a second shaft member 24 configured to linearly move in an axial direction of the second main body 16b and relatively to the second main body 16b, wherein
the first linear-motion actuator and the second linear motion actuator couple the first link 12 to the second link 14 at positions separated from the joint part 42 (see Col. 2, Lines 35-36),
the first linear-motion actuator and the second linear-motion actuator are each connected with the first link 12 so as to be rotatable about two axes P, R perpendicular to each other and the second link 14 so as to be rotatable about two axes perpendicular to each other (the actuators are connects to the second link 14 via ball and socket joints, which satisfies this limitation),
the joint part 42 couples the second link 14 to the first link 12 so as to be rotatable about one of a third shaft member and a fourth shaft member (the third/fourth shaft members form part of universal joint 42), and
when the second link 14 is in an upright state, the third shaft member and the fourth shaft member are disposed so that an angle formed between a first plane perpendicular to an axial center of the third shaft member and a second plane perpendicular to an axial center of the fourth shaft member is a right angle, the axial center of the third shaft member is horizontal, and the axial center of the fourth shaft member is horizontal (see FIG. 1).

Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

U.S. Patent No. 5,740,699 to Ballantyne et al. is considered to be the closest prior art.  
Ballantyne does not disclose or suggest wherein the angle formed between the respective shaft members recited in Claim 3 becomes an acute angle.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658